Citation Nr: 1452135	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of 10 percent disability rating for service-connected peripheral neuropathy of the right lower extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent) effective April 29, 2010.

2.  Entitlement to restoration of 10 percent disability rating for service-connected peripheral neuropathy of the left lower extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent) effective April 29, 2010.

3.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for left-ear hearing loss.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1966 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for left-ear hearing loss and reduced the disability ratings for the service-connected right and left lower extremity peripheral neuropathy from 10 percent to noncompensable.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for left-ear hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the reduction of the disability rating for peripheral neuropathy of the right lower extremity from a 10 percent rating to noncompensable, there had been no actual improvement in the peripheral neuropathy of the right lower extremity.

2.  At the time of the reduction of the disability rating for peripheral neuropathy of the left lower extremity from a 10 percent rating to noncompensable, there had been no actual improvement in the peripheral neuropathy of the left lower extremity.

3.  For the entire increased rating period on appeal, the Veteran's service-connected peripheral neuropathy of the right lower extremity has more nearly approximated mild incomplete paralysis with no muscular atrophy.

4.  For the entire increased rating period on appeal, the Veteran's service-connected peripheral neuropathy of the left lower extremity has more nearly approximated mild incomplete paralysis with no muscular atrophy.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 10 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8720 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 10 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8720 (2014).

3.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).

4.  For the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal for restoration and propriety of a reduction for the service-connected peripheral neuropathy of the right and left lower extremities stems from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to the appeal for restoration.  Further, as the instant decision restores the 10 percent disability ratings for peripheral neuropathy of the right and left lower extremities, the Board need not discuss whether the relevant reduction notification procedures were followed in the instant matter.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In October 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The October 2009 VCAA notice was issued to the Veteran prior to the July 2010 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the April 2012 statement of the case (SOC) and the January 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA peripheral nerves examination in April 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The April 2010 VA examination report reflects that the claims file was reviewed, proper testing was conducted, and all relevant questions were answered.

All relevant documentation has been secured and all relevant facts have been developed.  VA has received both VA and private medical documentation concerning the issue on appeal.  There remains no question as to the substantial completeness of the appeal for higher disability ratings for right and left lower extremity peripheral neuropathy.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Rating Reduction Criteria

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 10 percent ratings for right and left lower extremity peripheral neuropathy were in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to these ratings. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Reduction/Restoration Analysis of Peripheral Neuropathy of the Lower Extremities

The Veteran contends that reduction of the 10 percent disability ratings for right and left lower extremity peripheral neuropathy to noncompensable was improper, and that the respective 10 percent disability ratings should be restored.  Specifically, the Veteran contends that he is still having problems with numbness and tingling in the lower extremities.

The Veteran was granted service connection for right and left lower extremity peripheral neuropathy in a rating decision dated August 2007.  Prior to the grant of service connection, the Veteran received a VA diabetes mellitus/peripheral nerves examination in August 2007.  The examination report conveys that the VA examiner found that the Veteran had peripheral neuropathy of both lower extremities secondary to the service-connected diabetes mellitus.  The Veteran reported numbness, tingling, and a feeling of pins and needles which would worsen upon standing.  Upon examination the Veteran was found to have slightly diminished light touch and monofilament in the toes and soles which was consistent with mild neuropathy of the lower extremities.  Based on this examination, the Veteran was assigned initial disability ratings of 10 percent for the peripheral neuropathy of the right and left lower extremities respectively.

After requesting increased disability ratings for the service-connected peripheral neuropathy of the right and left lower extremities, the Veteran received a VA peripheral nerves examination in April 2010.  The Veteran conveyed that he was experiencing numbness and burning in his feet.  Under symptoms present the VA examiner listed numbness and tingling.  Upon completion of the examination, the VA examiner diagnosed the Veteran with bilateral lower peripheral neuropathy, and noted that the symptoms had a moderate effect on chores, shopping, exercise, sports, and travel.

VA treatment (medical) records reflect that in December 2009, October 2010, and February 2012, the Veteran received diabetic foot examinations.  The records reflect that upon each examination the Veteran was found to have loss of protective sensation.

The Board has reviewed the entire claims file and finds that the RO's July 2010 reductions of the 10 percent disability ratings for the service-connected peripheral neuropathy of the right and left lower extremities to noncompensable were not proper.  The August 2007 and April 2010 VA peripheral nerve examinations both reflect that the Veteran had symptoms of numbness and tingling in the lower extremities bilaterally, and VA diabetic foot examinations conducted during the relevant time period reflect that the Veteran had loss of protective sensation.  The April 2010 examination report conveys that the Veteran's peripheral neuropathy symptoms impact his ability to do chores, shop, exercise, engage in sports, and travel.  The medical evidence does not show improvement, either in the underlying peripheral neuropathy disabilities or in the symptoms associated with the disabilities.  For these reasons, the Board finds that the reduction of the disability rating for peripheral neuropathy of the right lower extremity from 10 percent disabling to noncompensable, and the reduction of the disability rating for peripheral neuropathy of the left lower extremity from 10 percent disabling to noncompensable, were not proper, and the respective 10 percent disability ratings are to be restored effective April 29, 2010.


Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Ratings for Right and Left Lower Extremity Peripheral Neuropathy

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

In a July 2010 statement, the Veteran advanced that he had numbness and the feeling of pins and needles in both of his legs, with the symptoms being particularly prevalent in his feet.  The Veteran also conveyed that there has been a slight improvement in these symptoms.  

The report of the April 2010 VA peripheral nerves examination conveys that the Veteran reported experiencing numbness and burning in his feet.  Under summary of peripheral nerve symptoms, the VA examiner recorded numbness and tingling.  Upon examination of the lower extremities, the Veteran was found, bilaterally, to have muscle strength of 5 out of 5, normal vibration, normal pain, normal light touch, normal position sense, normal reflexes, no affected nerves, no muscle atrophy, no abnormal muscle tone or bulk, and no tremors, tics, or other abnormal movement.  Gait and balance were normal, and there was no joint identified in which the function was affected by the nerve disorder.  At the conclusion of the examination, the VA examiner diagnosed the Veteran with bilateral lower peripheral neuropathy.  The symptoms of the disability were noted to have a moderate effect on chores, shopping, exercise, sports, and travel.

An October 2009 private treatment record notes that the Veteran had symptoms of cramping and/or pain in the legs, and tinging, numbness, and/or cold in the feet.  August 2009 and January 2010 private treatment records convey that the Veteran had no motor deficits, and that reflexes were normal bilaterally.  

As noted above, in December 2009, October 2010, and February 2012, the Veteran received diabetic foot examinations from the VA Medical Center (VAMC).  The records reflect that upon each examination the Veteran was found to have loss of protective sensation.  November and December 2008 VA treatment records convey that the Veteran complained of leg muscle pain, particularly in the calves, after walking.  A September 2009 VA treatment record also notes that the Veteran was complaining of pain while walking.  A number of other VA medical records, including records dated March 2009, September 2009, March 2010, October 2010, and February 2012, noted that deep tendon reflexes and sensation were intact and that gait was normal.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, both the right lower extremity peripheral neuropathy and the left lower extremity peripheral neuropathy more nearly approximate mild incomplete paralysis with no muscular atrophy.  The evidence of record reflects that for the relevant time period the Veteran's bilateral lower extremity peripheral neuropathy included symptoms of numbness, tingling, pain while walking, and loss of protective sensation, with no symptoms of abnormal gait, impaired reflexes, abnormal movement, weakened muscles, and/or muscular atrophy.  While the VA examiner at the April 2010 VA peripheral nerves examination did state that the Veteran's right and left lower extremity peripheral neuropathy had a "moderate" effect on activities such as chores, shopping, exercise, sports, and traveling, the Board notes that the VA examiner was discussing the level of effect on the activity itself.  He was not specifically rendering an opinion on the level of severity of the service-connected disabilities in and of themselves.  When looking at the evidence of record as a whole, including the Veteran's own statements that the symptoms of numbness and tingling have improved, the Board finds that the evidence more nearly approximates a "mild" bilateral lower extremity peripheral neuropathy symptomatology picture. 

The evidence of record, both lay and medical, reflects that the peripheral neuropathy symptomatology for both the right and left lower extremities is best characterized as mild; therefore, a disability rating under Diagnostic Code 8720 in excess of 10 percent for the rating period on appeal is not warranted.  38 C.F.R. § 4.124a.  As the preponderance of the evidence is against the claims for both an increased disability rating in excess of 10 percent for peripheral neuropathy for each of the right and left lower extremities, the increased disability rating requests must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8720.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for either right or left lower extremity peripheral neuropathy for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral lower extremity peripheral neuropathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  As discussed above, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for peripheral neuropathy.  The Veteran's manifestations of peripheral neuropathy, including pain, numbness, and tingling, are primarily sensory, which is accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain).  The schedular criterion of paralysis includes the symptoms of numbness and tingling.  In this case, comparing the Veteran's disability level and symptomatology of the lower extremity disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right and/or left lower extremity peripheral neuropathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Restoration of a 10 percent rating for service-connected peripheral neuropathy of the right lower extremity, effective April 29, 2010, is granted.

Restoration of a 10 percent rating for service-connected peripheral neuropathy of the left lower extremity, effective April 29, 2010, is granted.

An increased disability rating for peripheral neuropathy of the right lower extremity in excess of 10 percent is denied.

An increased disability rating for peripheral neuropathy of the left lower extremity in excess of 10 percent is denied.



REMAND

Service Connection for Left Ear Hearing Loss

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran received a VA audiometric examination for compensation purposes in April 2010.  The VA examiner was asked to render an opinion as to whether it was as likely as not that the Veteran's left-ear hearing loss was due to in-service noise exposure.  In rendering the opinion, the VA examiner found that he could not make such a determination without resorting to mere speculation.  The VA examiner noted that there were other potential etiologies, including aging, middle ear pathology inconsistent with noise exposure, long-term occupational noise exposure, hypertension, diabetes, and usage of potentially ototoxic medications, which would make it speculative to find that the in-service noise exposure caused the hearing loss.

The Board notes that the Veteran is service connected for both diabetes mellitus and albuminuria with hypertension.  As such, based upon the opinion rendered by the VA medical examiner at the April 2010 VA audiometric examination, a secondary service connection opinion is necessary to help determine whether the Veteran is entitled to service connection for left-ear hearing loss.

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.  The Veteran originally filed a claim for a TDIU in September 2007, which was denied in a RO rating decision dated May 2008.  Subsequently, in October 2009, the Veteran requested increased disability ratings for his service-connected right and left lower extremity peripheral neuropathy.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The record reflects that the Veteran has previously advanced that his service-connected diabetes mellitus, which is the cause of the service-connected bilateral lower extremity peripheral neuropathy, has prevented him from working; therefore, a new TDIU request has been raised.  As the issue of entitlement to a TDIU has not previously been addressed by the AOJ for the relevant period on appeal, the Board remands the issue to the AOJ for adjudication.

Accordingly, the issues of service connection for left-ear hearing loss and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should contact the Veteran to confirm that he would like to pursue a TDIU claim, and, if so, send a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Return the April 2010 VA audiometric examination report to the VA examiner who conducted the examination for an addendum opinion that addresses the relationship, if any, between the currently diagnosed left-ear hearing loss and the Veteran's service-connected disabilities.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that he or she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected disabilities, individually or together, including the service-connected  diabetes mellitus and/or albuminuria with hypertension, or the treatment received for such service-connected disabilities, caused the currently diagnosed left-ear hearing loss?  

B)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected disabilities, individually or together, including the service-connected  diabetes mellitus and/or albuminuria with hypertension, or the treatment received for such service-connected disabilities, aggravated (that is, permanently worsened in severity) the currently diagnosed left-ear hearing loss?

If it is the examiner's opinion that there is aggravation of the left-ear hearing loss, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

3.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of service connection for left-ear hearing loss and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


